            Case 1:16-cv-04562-ER Document 10 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MICHAEL TWIGGS,

                             Plaintiff,

               – against –                                              ORDER

UNITED STATES,                                                        16 Civ. 4562 (ER)

                             Defendants.



RAMOS, D.J.

       On June 14, 2016, Plaintiff filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or

correct his sentence. Doc. 1. On April 15, 2020, Plaintiff informed the Court that his sole claim

is foreclosed by Beckles v. United States, 137 S. Ct. 886 (2017) and that further briefing would

be unnecessary. Doc. 9. Accordingly, Plaintiff’s motion is DENIED.

       The Clerk of the Court is respectfully directed to terminate the motion (Doc. 1) and close

the case.


       It is SO ORDERED.


Dated: April 15, 2020
       New York, New York

                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.
